Citation Nr: 1636332	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  12-21 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disability, however diagnosed, to include PTSD, depression, mood disorder and anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from August 2006 to December 2006 and from July 2007 to July 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran testified at an August 2014 Board hearing before the undersigned Veterans Law Judge.  The transcript of the hearing is associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2014, the Board remanded the Veteran's claim for additional development, to include a VA medical examination.  The Veteran was scheduled for the VA examination in March 2015.  The Veteran appeared for the examination, but was detained and unable to complete the examination.  A May 2015 Report of General Information indicated that the Veteran was called at his provided telephone number.  The RO personnel stated that the Veteran showed for his VA medical examination but was arrested for an outstanding warrant before he was seen by his doctor.  Per the "C&P" at the VA Medical Center, the Veteran was not eligible for services until the issue was resolved.  The RO personnel indicated that the Veteran was called at the telephone number listed, but the number was disconnected.  

In this case, the evidence reflects that the Veteran appeared for an examination in March 2015, but was unable to complete the examination due to a warrant for his arrest.  The RO personnel noted that the Veteran was contacted, but that his telephone was disconnected.  However, the Board notes that recent correspondence to the Veteran (a May 2016 VA letter), and his profile on the VA electronic claims folder, shows that his address and telephone number have changed.  The Board observes that the Veteran's address and telephone number on the Veterans Appeals Contact and Locator System (VACOLS) is different than the profile maintained in the electronic claims folder.  Given that the RO only telephoned the Veteran regarding whether he could appear for another VA examination and his phone number and address now appear to be changed, the Board finds that the Veteran should be given another opportunity to appear for a VA medical examination.  He must be contacted at his most recent address and telephone number to schedule a new examination.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran at his most recent address and telephone number to schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining the nature and etiology of any and all acquired psychiatric disorders diagnosed proximate to, or during the pendency of, the appeal.  The complete record, to include a copy of this remand, and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The examiner is asked to address the following questions:

a.  With respect to each acquired psychiatric disorder diagnosed proximate to or during the pendency of the claim (to include anxiety disorder NOS, depressive disorder, mood disorder, NOS with depressive symptoms, and adjustment disorder with mixed mood), is it clear and unmistakable (obvious, manifest, or undebatable) that the acquired psychiatric disorder existed prior to active military service?  If so, is it also clear and unmistakable (obvious, manifest, or undebatable) that the acquired psychiatric disorder was not aggravated during or by her active military service, that is, above and beyond the condition's natural progression?  

Any clear and unmistakable (obvious, manifest, or undebatable) evidence which serves as the basis for any opinion must be specifically identified.

b.  In the event that it is not clear and unmistakable (obvious, manifest, or undebatable) that any of the disorders referenced in (a) above either preexisted service or, if preexisting, were not aggravated by service, is it is at least as likely as not (50 percent probability or more) that any acquired psychiatric disorder diagnosed proximate to or during the pendency of the claim, was incurred in or was caused by, or is otherwise related to, the Veteran's active service.

The examiner should reconcile any findings with the October 2008 VA mental disorders VA examination report which noted the Veteran appeared to have the onset of anxiety and depression in adolescence before active duty, which was also alluded to in the April 2012 PTSD VA examination report which noted, in part, the Veteran experienced an abusive and emotionally neglectful childhood, witnessed domestic abuse in childhood and experienced the traumatic death of his sister in childhood. 

The examiner should give consideration to the Veteran's lay statements of record and August 2014 testimony in which he stated his psychiatric problems onset in active service during July 2007 to July 2008.  The examiner should also review an October 2009 STR, titled Post Deployment Health Re-Assessment, in which the Veteran reported feeling down depressed and hopeless for few to several days, and a June 2009 STR titled Periodic Health Assessment, in which the Veteran endorsed multiple mental health symptoms. 

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

Rationale for each opinion expressed must be provided.

2.  After undertaking any other development deemed appropriate, adjudicate the claim.  If the benefit sought is not granted, furnish the Veteran with a supplemental statement of the case and afford him and his representative an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




